Citation Nr: 1232099	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-03 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for renal insufficiency, claimed as secondary to service-connected idiopathic hyperuricemia. 

2.  Whether there is clear and unmistakable error in a June 1974, rating decision assigning a noncompensable rating for idiopathic hyperuricemia.

3.  Entitlement to a compensable rating for idiopathic hyperuricemia.

4.  Entitlement to a rating in excess of 40 percent for ankylosis of the left ankle with traumatic and gouty arthritis.

5.  Entitlement to a rating in excess of 20 percent for gouty arthritis of the right ankle.

6.  Entitlement to an initial compensable rating for bilateral pes planus prior to December 27, 2005.  


7.  Entitlement to a rating in excess of 10 percent for bilateral pes planus from December 27, 2005, to May 5, 2010.

8.  Entitlement to a rating in excess of 10 percent for bilateral pes planus from May 6, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to February 1969, and from September 1970 to December 1973. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In April 2009, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  

In an April 2010 decision, the Board remanded the appeal for further development.   At that time, the Board noted that the Veteran raised a claim for a rating in excess of 20 percent for gouty arthritis of the right ankle and referred the claim to the RO for appropriate action.  Upon further review, the Board finds that the claim is part and parcel of the rating issue for idiopathic hyperuricemia on appeal and will take jurisdiction over it.  

In November 2011, the Veteran testified during a hearing before the undersigned in Washington, DC.  The record was held open for 60 days following the hearing to provide the Veteran with additional time to submit medical evidence.  Although he did not submit any medical evidence, he did submit arguments in support of his claims.  As these arguments are essentially duplicative of those already of record and previously considered, neither a solicitation of waiver of RO review nor remand for the issuance of a supplemental statement of the case (SSOC) is needed.  In July 2012, the Veteran submitted additional evidence.  His representative submitted the same evidence in August 2012 with a waiver of RO review.

During the hearing, the Veteran's representative indicated for the first time that the claim for an increased rating for bilateral pes planus may be an initial rating claim.  The Board observes that this could affect the claim for an effective date earlier than December 27, 2005, for the assignment of a 10 percent rating for bilateral pes planus.  Thus, the Board will review the pertinent procedural history.

In a January 2005 rating decision, the RO granted service connection for bilateral pes planus and assigned a noncompensable rating effective October 13, 1999.  The Veteran was informed of the decision on February 2, 2005.  In December 27, 2005, correspondence, the Veteran stated that an increase in his pes planus rating was warranted because the left ankle surgery he had in service further flattened the arch in his left foot.  The Board observes that this statement indicates disagreement with the initial noncompensable rating.  Although the statement does not specify a desire for appellate review, the Board will liberally construe the statement as a valid notice of disagreement (NOD).  Thus, the issue of entitlement to an initial compensable rating for bilateral pes planus was placed in appellate status.  

In a September 2006 rating decision, the RO increased the rating for pes planus to 10 percent effective December 27, 2005.  As this increase does not represent the maximum rating available, the issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the Veteran disagreed with the effective date of the 10 percent rating, asserting that it should be the date of service connection.  In January 2008, the RO issued an SOC on the issue of entitlement to an increased rating for bilateral pes planus, to include an earlier effective date for the assignment of the 10 percent rating.  Later that month, the Veteran timely filed a VA Form 9.  Thus, the issue of a higher initial rating for pes planus that remained pending has been perfected.  Accordingly, the issue on appeal will be properly characterized as entitlement to an initial compensable rating prior to December 27, 2005, and in excess of 10 percent since December 27, 2005, for bilateral pes planus.  The issue of an earlier effective date for the 10 percent rating is part of the above issue.

The issues of entitlement to service connection for renal insufficiency and a rating in excess of 10 percent for bilateral pes planus from May 6, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the June 20, 1974, rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at that time.

2.  The Veteran's idiopathic hyperuricemia has been evaluated based on its chronic residuals affecting the ankles.

3.  Since the December 19, 2005, date of claim for increase, the Veteran's idiopathic hyperuricemia has been manifested by the addition of gouty arthritis of each great toe.

4.  From the December 19, 2005, date of claim for increase, to December 17, 2008, the Veteran's left ankle disorder with traumatic and gouty arthritis had not been manifested by ankylosis of the ankle.

5.  Since December 18, 2008, the Veteran's left ankle disorder with traumatic and gouty arthritis has been assigned the maximum 40 percent rating.

6.  In the April 19, 2010, decision, the Board determined that the reduction of the rating for the gouty arthritis of the right ankle from 30 percent to 20 percent, effective November 1, 2008, was proper, and that the 30 percent rating was not warranted at any time prior to December 27, 2005.  

7.  Since the April 19, 2010, date of the Board decision, the Veteran's gouty arthritis of the right ankle has not been manifested by ankylosis of the ankle.  

8.  Since the December 19, 2005, date of claim for increase, the Veteran's idiopathic hyperuricemia has not been manifested by weight loss and anemia and symptoms productive of severe impairment of health, or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.

9.  From the October 13, 1999, date of service connection to December 26, 2005, the Veteran's bilateral pes planus more nearly approximated mild flatfeet with symptoms relieved by built-up shoe or arch support.  

10.  From December 27, 2005, to October 31, 2008, the combined rating for the Veteran's left ankle with traumatic and gouty arthritis and gouty arthritis of the left great toe is 40 percent, and the combined rating for his gouty arthritis of the right ankle and gouty arthritis of the right great toe is 40 percent; the Veteran is already receiving the maximum combined rating of 40 percent for each lower extremity at the level of the ankle/foot for compensation purposes.  




11.  From December 27, 2005, to May 5, 2010, the Veteran's bilateral pes planus had not more nearly approximated severe flatfeet with objective evidence of marked deformity, pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  


CONCLUSIONS OF LAW

1.  There is no clear and unmistakable error in the June 20, 1974, rating decision assigning a noncompensable rating for idiopathic hyperuricemia.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  The criteria for a separate compensable rating for idiopathic hyperuricemia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5002 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, from December 19, 2005, the criteria for a separate 10 percent rating for gouty arthritis of the left great toe have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code Diagnostic Codes 5002, 5280 (2011).

4.  Resolving all reasonable doubt in the Veteran's favor, from December 19, 2005, the criteria for a separate 10 percent rating for gouty arthritis of the right great toe have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code Diagnostic Codes 5002, 5280 (2011).

5.  From December 19, 2005, to December 17, 2008, the criteria for a rating in excess of 30 percent for a left ankle disorder with traumatic and gouty arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code Diagnostic Codes 5002, 5270 (2011).



6.  Since December 18, 2008, a rating in excess of 40 percent for a left ankle disorder with traumatic and gouty arthritis is not warranted as a matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.68 (2011).

7.  Since April 19, 2010, the criteria for a rating in excess of 20 percent for gouty arthritis of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code Diagnostic Codes 5002, 5270 (2011).

8.  Prior to December 27, 2005, the criteria for a compensable rating for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5276 (2011).

9.  From December 27, 2005, to May 5, 2010, the criteria for a rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5276 (2011).

10.  For the entire period of this appeal, to the extent the multiple ratings assigned for either lower extremity for service-connected disabilities affecting the ankle and foot exceeds 40 percent, the actual combined rating may not exceed 40 percent for compensation purposes in accordance with the "amputation rule."  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.68 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As regards the issue of whether there is CUE in a November 13, 1993 rating decision, given the parameters of the law surrounding CUE claims, the duties to notify and assist imposed by the VCAA are not applicable to such claims.  See Parker v. Principi, 15 Vet. App. 407 (2002).


Before addressing the merits of the issues of entitlement to higher ratings for bilateral pes planus, idiopathic hyperuricemia, ankylosis of the left ankle with traumatic and gouty arthritis, and gouty arthritis of the right ankle, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in June 2001 of the criteria for establishing service connection for pes planus, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was notified via letter dated in February 2006 of the criteria for establishing an increased rating for idiopathic hyperuricemia, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters predated the initial adjudications by the AOJ/RO in March 2002 and September 2006.  Nothing more was required.  It follows that the March and July 2004 letters readdressing the criteria for establishing service connection for pes planus went above and beyond what was necessary.  Moreover, the RO granted service connection for bilateral pes planus in a January 2005 rating decision.

The Board notes that the Veteran was not informed of how VA determines effective dates until April 2007.  However, the claims were readjudicated in a January 2008 SOC.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record, including testimony provided at Board hearings before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Clear and Unmistakable Error

In September 2008 correspondence, the Veteran asserted that he is entitled to a compensable rating for his service-connected idiopathic hyperuricemia effective December 27, 1973, the date of service connection, because the RO had failed to acknowledge that he had attacks of gout, which is associated with hyperuricemia, in the June 20, 1974, rating decision.  In May 2009 correspondence, he asserted that he should have been assigned at least the minimum for gout which was 20 percent.  During the November 2011 Board hearing, the Veteran asserted that the RO did not consider the severity of the disability when granting service connection and indicated that the RO did not weigh the evidence correctly.

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be revised or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed one.  38 C.F.R. § 3.105(a) (2011).

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator (there must be more than simple disagreement on how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Phillips, 10 Vet. App. at 31; Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.


Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1994).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In a June 20, 1974 rating decision, the RO granted service connection for idiopathic hyperuricemia and assigned a noncompensable rating effective December 27, 1973.  The RO noted that an incidental finding of hyperuricemia had been made while the Veteran was in the hospital for left ankle surgery during service, that he has been placed on medication, and that otherwise his general health has been excellent.  The RO observed that blood chemistry failed to reveal hyperuricemia but noted that this was obscured by the medication.  Given the above, the RO noted that the idiopathic hyperuricemia was asymptomatic and assigned a noncompensable rating under Diagnostic Code 7599, 38 C.F.R. § 4.115 (1973), indicating that the disability was being evaluated by analogy as an unlisted disability of the genitourinary system.  See 38 C.F.R. § 4.20 (1973).  

After review, the Board finds that the Veteran's idiopathic hyperuricemia did not warrant a compensable rating at the time of the June 20, 1974, rating decision.  

In January 1974, the Veteran filed a claim for service connection for idiopathic hyperuricemia, which he indicated had been diagnosed in December 1972 and was asymptomatic.

The Veteran's service treatment records show that he had an elevated blood uric acid level in November 1972 and was sent to the rheumatology clinic.  In December 1972, the rheumatology clinic ordered additional tests which showed elevated blood and urine uric acid levels.  The examiner placed the Veteran on medication and noted that the elevated uric acid levels could not be related to the Veteran's painful left foot, which had been confirmed by x-rays as exhibiting degenerative changes.  A November 1973 report of medical history reflects the Veteran's statement that he was in good health except for the left foot.  A November 1973 Physical Evaluation Board (PEB) report reflects a diagnosis of ankylosis of the left ankle for subtalar degenerative arthritis of the left ankle secondary to trauma with associated gout by history, on medication for control.

A June 1974 VA examination report reflects no complaints related to the idiopathic hyperuricemia.  The Veteran did complain of left foot pain and bilateral knee pain, and reported a history of ankylosis of the left ankle with subtalar degenerative arthritis secondary to trauma with associated gout.  The examiner noted that the Veteran had hyperuricemia as an incidental finding while he was in the hospital for left ankle surgery and was placed on medication.  The examiner observed that otherwise the Veteran's health has been excellent.  The examiner ordered blood chemistry for hyperuricemia but noted that this diagnosis will be obscured by the blood level since the Veteran has been on medication.  The Veteran reported that he has never had an attack of gout or any single inflammatory joint condition which might have been gout.  

Initially, the Board observes that the Veteran's assertion that the RO simply did not weigh the evidence correctly at the time of the June 20, 1974, rating decision does not amount to a valid CUE claim.  

A review of the rating criteria in effect at the time of the June 20, 1974, rating decision reveals no Diagnostic Code that adequately described the Veteran's hyperuricemia, including those related to the genitourinary system.  As the disorder was manifested by an elevated urine uric acid level, the Board finds that the RO's choice of using the rating criteria of the genitourinary system is supported by the record.  Although the November 1973 PEB report indicates a history of gout in the left ankle, the report also indicates no current symptoms, and the VA examination report also revealed no current symptoms.  The Veteran even indicated during the VA examination that his hyperuricemia has been asymptomatic, and acknowledged as much on his claim for benefits.  Here, the Board observes that an elevated uric acid level in and of itself does not result in any occupational impairment.  See 38 C.F.R. § 4.1 (1973).  Thus, without any ratable symptoms, the Board finds that the criteria for a compensable rating for idiopathic hyperuricemia had not been met at the time of the June 20, 1974, rating decision.

The Board notes that the idiopathic hyperuricemia has since been evaluated based on its chronic residuals, including ankylosis of the left ankle with traumatic and gouty arthritis.  In this regard, in the June 20, 1974, rating decision, the RO also granted service connection for ankylosis of the left ankle with traumatic arthritis.  As indicated above, however, the service treatment records showed that the left ankle disorder was not related to the hyperuricemia and the VA examination report indicated that the hyperuricemia had not affected any joints.  Thus, there remains no error in the assignment of the noncompensable rating at that time.  The Board points out that, even if there were an error in failing to recognize that the hyperuricemia was being manifested by gout in the left ankle, as the gouty arthritis in the left ankle was already assigned a 30 percent rating, the Veteran would still not have received a separate compensable rating for hyperuricemia as the rating for the active disease process was not be combined with the residual ratings for limitation of motion or ankylosis.  Diagnostic Code 5002, 38 C.F.R. § 4.71a (1973).  Therefore, the error would not have been the type of error that would have manifestly changed the outcome at the time, and thus does not amount to CUE.

With respect to the Veteran's assertion that he should have been assigned at least the minimum 20 percent rating for gout under Diagnostic Code 5002 for the active disease process, the Board observes that that code provided for a 20 percent rating for one or two exacerbations a year in a well-established diagnosis.  Id.  However, the record at the time did not contain a well-established diagnosis of gout.  Rather, the diagnosis of gout was made based on the Veteran's reported history, along with the elevated uric acid level.  Further, the VA examination report indicated that the hyperuricemia had not affected any joints.  

In summary, the June 20, 1974, rating decision assigning a noncompensable rating for idiopathic hyperuricemia was based on the application of the pertinent statutory and regulatory provisions extant at the time to the correct facts as they were known at the time.  As such, the Board finds there is no CUE in the June 20, 1974, rating decision assigning a noncompensable rating for idiopathic hyperuricemia.  

Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the veteran has disagreed with the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged" ratings (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Idiopathic Hyperuricemia

The Veteran filed a claim for an increased rating for idiopathic hyperuricemia on December 19, 2005.

The Veteran's idiopathic hyperuricemia has been rated as 0 percent under Diagnostic Code 7599-5017, 38 C.F.R. § 4.71a (2011), and is thus evaluated by analogy under Diagnostic Code 5017 for gout.  See 38 C.F.R. §§ 4.20, 4.27 (2011).

Under Diagnostic Code 5017, gout is to be rated under Diagnostic Code 5002.  

Under Diagnostic Code 5002, rheumatoid arthritis as an active process is to be rated as 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than the criteria for a 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and 100 percent for constitutional manifestations associated with active joint involvement that is totally incapacitating. 	

Under Diagnostic Code 5002, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under Diagnostic Code 5002 are to be combined, not added.  



The "Amputation Rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2011).  In this case, involving disabilities below the knee, the combined rating for compensation purposes shall not exceed the 40 percent rating under Diagnostic Code 5165 for amputation below the knee.

Initially, the Board notes that the Veteran's idiopathic hyperuricemia has been rated based on its chronic residuals affecting the ankles.  His idiopathic hyperuricemia has been assigned a noncompensable rating and, instead, service connection has been granted for a left ankle disorder with traumatic and gouty arthritis and gouty arthritis of the right ankle.  Thus, the Board finds that a separate compensable rating for idiopathic hyperuricemia is not warranted.  The Board notes the Veteran's assertion that his idiopathic hyperuricemia warrants a compensable rating.  As will be seen below, the Board points out that his idiopathic hyperuricemia has been assigned a compensable rating based on its chronic residuals since the December 27, 1973, date of service connection.

From December 27, 1973, his left ankle disorder with traumatic and gouty arthritis has been rated as 30 percent and from December 18, 2008, it has been rated as 40 percent.  His gouty arthritis of the right ankle has been rated as 10 percent from October 13, 1999, 30 percent from December 27, 2005, and 20 percent from November 1, 2008.  Thus, his idiopathic hyperuricemia has been rated differently for different periods.  Prior to December 27, 2005, his idiopathic hyperuricemia has been rated as 37 percent, plus a bilateral factor of 3.7, to yield a total combined rating of 40.7, which is rounded down to 40 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2011).  From December 27, 2005, to October 31, 2008, his idiopathic hyperuricemia has been rated as 51 percent, plus a bilateral factor of 5.1, to yield a total combined rating of 56.1, which is rounded up to 60 percent.  See id.  From November 1, 2008, to December 17, 2008, his idiopathic hyperuricemia has been rated as 44 percent, plus a bilateral factor of 4.4, to yield a total combined rating of 48.4, which is rounded up to 50 percent.  See id.  Since December 18, 2008, his idiopathic hyperuricemia has been rated as 52 percent, plus a bilateral factor of 5.2, to yield a total combined rating of 57.2, which is rounded up to 60 percent.  See id.  

Under Diagnostic Code 5270, ankylosis of the ankle in planter flexion less than 30 degrees warrants a 20 percent rating; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, warrants a 30 percent rating; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, warrants a 40 percent rating.  

An August 2006 VA examination report reflects complaints of gout affecting the ankles.  Examination of the left ankle revealed plantar flexion to 20 degrees and dorsiflexion to 5 degrees, with no additional limitation of motion on repetitive use.  Examination of the right ankle revealed plantar flexion to 45 degrees and dorsiflexion to 10 degrees, with no additional limitation of motion on repetitive use.  

A December 18, 2008, VA examination report reflects complaints of gouty attacks in the left great toe and left ankle as well as the right foot.  The Veteran stated that his chores and recreational activities are severely limited during an attack, and that he had moderate problems between attacks.

During a May 2010 VA examination, the Veteran complained of gout affecting his ankles, left worse than right.  There was slightly diminished range of motion of the hallux (great toe) bilaterally.  The right ankle showed adequate subtalar joint motion and 0 degrees of dorsiflexion with the leg extended which increased when the knee was flexed releasing the gastrocnemius muscle.  In a July 2010 telephone follow-up, the Veteran noted 13 exacerbations of gout in the last 12 months, ranging from 3 to 6 days, affecting both ankles.

During his November 2011 Board hearing, the Veteran testified that his gout involved not just the ankles but also the great toes of each foot and that he had 12 exacerbations in the past year, with 8 or 9 being incapacitating.



Given the above, and resolving all reasonable doubt in the Veteran's favour, the Board finds that a separate 10 percent rating for gouty arthritis of each great toe affected by hyperuricemia is warranted under Diagnostic Code 5280 for hallus valgus.  The Board notes that 10 percent is the maximum rating for the great toe under this code as well as under the code for amputation of the great toe (without removal of the metatarsal head, as would be the analogous case here).  

With respect to the left ankle disorder with traumatic and gouty arthritis, the disability has been awarded the maximum 40 percent rating under Diagnostic Code 5270 from December 18, 2008.  Moreover, by operation of the "Amputation Rule," a rating in excess of 40 percent is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Although a higher 40 percent rating is available prior to this date, the record does not support such a rating.  In this regard, the August 2006 VA examination revealed that the Veteran retained some range of motion of the left ankle.  Thus, without evidence of ankylosis of the ankle, a rating in excess of 30 percent for the left ankle disability is not warranted.

As for the right ankle, as noted in the Introduction, in the April 19, 2010, decision, the Board referred the issue of entitlement to a rating in excess of 20 percent for gouty arthritis of the right ankle.  In that decision, the Board determined that the reduction of the rating for the right ankle disorder from 30 percent to 20 percent, effective November 1, 2008, was proper.  The Board also determined that the 30 percent rating was not warranted at any time prior to December 27, 2005.  The Veteran did not request reconsideration of the decision or appeal the decision to the United States Court of Appeals for Veterans Claims (Court).  Thus, a higher rating for the gouty arthritis of the right ankle is not warranted from the December 19, 2005, date of claim for increase to the April 19, 2010, date of the Board decision.  Further, although the exact range of motion findings were not provided in the May 2010 examination report, the findings of that report, as well as those of prior examinations, nevertheless indicate that the Veteran retained some range of motion of the right ankle.  Thus, without evidence of ankylosis of the ankle, a rating in excess of 20 percent rating is not warranted under Diagnostic Code 5270 since April 19, 2010.  Accordingly, a higher rating is not warranted at any time since the December 19, 2005, date of claim for increase.

The record fails to show that any other body parts are being affected by the Veteran's idiopathic hyperuricemia.

Given the above, the Board finds that, since the December 19, 2005, claim for increase, the Veteran's idiopathic hyperuricemia has been manifested by the addition of gouty arthritis of the left and right great toes, each rated as 10 percent.  

Thus, from the December 19, 2005, date of claim for increase to December 26, 2005, the Veteran's idiopathic hyperuricemia has been manifested by ankylosis of the left ankle with traumatic and gouty arthritis (rated as 30 percent), gouty arthritis of the right ankle (rated as 10 percent), gouty arthritis of the left great toe (rated as 10 percent), and gouty arthritis of the right great toe (rated as 10 percent), for a combined 49 percent, with a bilateral factor of 4.9, to yield a total combined rating of 53.9, which is rounded down to 50 percent.  See 38 C.F.R. §§ 4.25, 4.26.  

From December 27, 2005, to October 31, 2008, his idiopathic hyperuricemia has been manifested by ankylosis of the left ankle with traumatic and gouty arthritis (rated as 30 percent), gouty arthritis of the right ankle (rated as 30 percent), gouty arthritis of the left great toe (rated as 10 percent), and gouty arthritis of the right great toe (rated as 10 percent), for a combined 60 percent, with a bilateral factor of 6.0, to yield a total combined rating of 66, which is rounded up to 70 percent.  

From November 1, 2008, to December 17, 2008, his idiopathic hyperuricemia has been manifested by ankylosis of the left ankle with traumatic and gouty arthritis (rated as 30 percent), gouty arthritis of the right ankle (rated as 20 percent), gouty arthritis of the left great toe (rated as 10 percent), and gouty arthritis of the right great toe (rated as 10 percent), for a combined 55 percent, with a bilateral factor of 5.5, to yield a total combined rating of 60.5, which is rounded down to 60 percent.  

From December 18, 2008, his idiopathic hyperuricemia has been manifested by ankylosis of the left ankle with traumatic and gouty arthritis (rated as 40 percent), gouty arthritis of the right ankle (rated as 20 percent), gouty arthritis of the left great toe (rated as 10 percent), and gouty arthritis of the right great toe (rated as 10 percent), for a combined 61 percent, with a bilateral factor of 6.1, to yield a total combined rating of 67.1, which is rounded up to 70 percent.  

The Board has considered whether a higher rating is warranted under the criteria for an active process under Diagnostic Code 5002.  However, without evidence that the Veteran's gout has been reflective of constitutional manifestations associated with active joint involvement that is totally incapacitating, a 100 percent rating is not warranted under this code.

In conclusion, the Board has applied the benefit-of-the-doubt doctrine in granting a separate 10 percent rating for each of the Veteran's great toes, resulting in overall higher ratings for his idiopathic hyperuricemia; however, as the preponderance of the evidence is against even higher ratings, that doctrine is not applicable to that aspect of the claim.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Pes Planus

Initially, the Board notes that the issue of an initial compensable rating for bilateral pes planus prior to December 27, 2005, has not been properly developed by the RO.  Rather, the RO developed the issue as an effective date earlier than December 27, 2005, for the assignment of a 10 percent rating.  However, the RO has essentially considered the underlying issue of the initial rating in a January 2008 SOC.  Thus, the Board may proceed with adjudication on the merits at the present time. See Bernard, 4 Vet. App. 384.

The Veteran's bilateral pes planus has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  Under this code, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate bilateral flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced bilateral flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.

From the October 13, 1999, date of service connection to December 26, 2005, the Veteran's bilateral pes planus has been assigned a noncompensable rating.  

Initially, the Board notes that, during that time, service connection was also in effect for ankylosis of the left ankle with traumatic and gouty arthritis, rated as 30 percent, and gouty arthritis of the right ankle, rated as 10 percent.  

After a careful review of the record, the Board finds that an initial compensable rating is not warranted for the Veteran's bilateral pes planus from the October 13, 1999, date of service connection to December 26, 2005.  

A November 1999 VA examination of the left ankle revealed bilateral pes planus but no pain with palpation of the left foot.

VA treatment notes from 2000 do not reflect any complaints of pes planus or any pertinent findings.

A March 2001 VA treatment note reflects good alignment of the left hindfoot with no insertional tenderness of the Achilles tendon.

A July 2001 VA examination report of the left ankle reflects tenderness of the plantar area of the foot but no calluses, and a diagnosis of flatfoot.

VA treatment notes from 2002 and 2003 reflect no complaints of the feet or any pertinent findings.



A November 2004 VA examination report reflects that the Veteran denied having any pain in his feet at the time and stated that he has not used a support since 1992 but wore good supportive shoes.  The examiner observed that the Veteran had bilateral pes planus which was considered severe, worse on the left.  Examination revealed no tenderness.  The examiner reiterated that the Veteran has severe bilateral pes planus but noted that it was asymptomatic.  The examiner noted that weight-bearing was medial to the ankle.

A December 9, 2005, VA treatment note reflects that examination revealed bilateral pes planus and arch supports were ordered.

A December 13, 2005, VA treatment note reflects that the Veteran requested custom insoles and was referred to an outside provider.

Given the above, although the evidence shows that the Veteran has bilateral pes planus, the evidence indicates that his symptoms have been mild.  There was no pain with palpation of the left foot during a November 1999 VA examination.  A July 2001 VA examination revealed tenderness of the plantar area of the left foot but no calluses.  He denied having any pain in his feet during the November 2004 VA examination and he stated that he has not used any arch supports since 1992 but just wore good supportive shoes.  Thus, the Board finds that, from the October 13, 1999, date of service connection to December 26, 2005, the Veteran's bilateral pes planus more nearly approximated mild flatfeet with symptoms relieved by built-up shoe or arch support.  Accordingly, a compensable rating is not warranted.  

The Board notes that arch supports were ordered in December 2005; however, there were no pertinent complaints or findings to support a 10 percent rating.  Further, use of arch supports is acknowledged in the criteria for a noncompensable rating.  The Board also notes that the November 2004 VA examiner described the Veteran's pes planus as severe; however, examination revealed no tenderness and the examiner noted that it was asymptomatic.  Thus, despite the examiner's characterization, the concurrent examination findings do not support a 30 percent rating for severe bilateral flatfoot under Diagnostic Code 5276.  Indeed, as noted above, they do not even support a 10 percent rating.  Although the examiner noted that weight-bearing was medial to the ankle, this does not indicate whether the weight-bearing line was over or medial to the great toe, a criterion for a 10 percent rating.  Further, without evidence of inward bowing of the Achilles tendon or pain on manipulation and use of the feet, the criteria for a 10 percent rating are not approximated.

In conclusion, an initial compensable rating for bilateral pes planus prior to December 27, 2005, is not warranted.  The Board has considered the applicability of benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

Since December 27, 2005, the Veteran's bilateral pes planus has been assigned a 10 percent rating.

Initially, the Board notes that the Veteran's left ankle disability has been rated as 30 percent from December 27, 1973, and 40 percent from December 18, 2008, and the right ankle disability has been rated as 30 percent from December 27, 2005, to October 31, 2008, and 20 percent from November 1, 2008.  Moreover, a separate 10 percent rating for gouty arthritis of each great toe has been assigned from December 19, 2005.  Thus, from December 27, 2005, to October 31, 2008, the combined rating for the Veteran's left ankle with traumatic and gouty arthritis and gouty arthritis of the left great toe is 40 percent, and the combined rating for his gouty arthritis of the right ankle and gouty arthritis of the right great toe is 40 percent.  See 38 C.F.R. §§ 4.25, 4.26.  The Board reiterates that the "Amputation Rule" provides that the combined rating for each leg shall not exceed 40 percent in this case.  See 38 C.F.R. § 4.68.  Thus, although a higher rating for bilateral pes planus from December 27, 2005, to October 31, 2008, is potentially assignable, the Veteran is already receiving the maximum combined rating of 40 percent for each leg for compensation purposes.  Moreover, for the entire period of the appeal, to the extent the multiple ratings assigned for either lower extremity for service-connected disabilities affecting the ankle and foot exceeds 40 percent, the actual combined rating may not exceed 40 percent for compensation purposes in accordance with the "amputation rule" as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

However, a higher combined rating may be assigned for compensation purposes from November 1, 2008, when the right ankle and great toe disabilities yield a combined rating of 30 percent.  Thus, the sole remaining issue is that of entitlement to a rating in excess of 10 percent for bilateral pes planus from December 27, 2005.  The Board notes that the Veteran's left ankle and foot disabilities are rated as 40 percent from November 1, 2008, thereby precluding the assignment of a higher rating for compensation purposes therefor.  However, the Veteran's service-connected pes planus is a bilateral disorder that also affects the right foot, so complete analysis of the pes planus rating issue must proceed from December 27, 2005 in any case.  

After a careful review of the record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's bilateral pes planus from 1, 2008, to May 5, 2010.  As noted in the Introduction, the rating from May 6, 2010, will be addressed in the Remand portion.

An August 2006 VA examination report reflects the following with respect to the Veteran's bilateral flat feet.  The report notes that the claims file and medical records were reviewed, that the course of the disease has been stable since onset, and that response to current treatment (orthotics) has been fair.  Bilateral foot pain was reported on the lateral side of the arches, but there was no swelling, redness, stiffness, fatigability, or lack of endurance observed or reported.  Both feet had inward bowing, but gait was normal.  The Veteran's bilateral pes planus was found to have the following effects on daily living:  mild effects on chores and shopping and moderate effects on exercise, sports, and recreation.  

An April 2010 radiology report included the following impression: mild pes planus deformity of the left foot and pes planus of the right foot. 

During a May 5, 2010, VA examination, the Veteran complained that intermittently at nighttime his feet "cock up" or become in an elevated position and he has to stand to release the tightness to the top of the feet.  Examination revealed bilateral pes planus, left greater than right.  The examiner noted that there were no signs of discomfort or pain during manipulation or palpation of either foot.  The examiner stated that the Veteran has intermittent symptoms that can be attributed to his gout.  The examiner observed that there was pronation and abduction of the feet, left greater than the right, but that it was present bilaterally and was consistent and normal with the outcome of the fusion of the left ankle.  The examiner noted that there was no pain, to specifically include the plantar surfaces, no callosities, no indications of swelling, and no marked inward displacement or severe spasm of the Achilles tendon on manipulation.

Given the above, without objective evidence of marked deformity, accentuatation of pain on manipulation or use, indications of swelling on use, or characteristic callosities, the criteria for the next higher rating of 30 percent for severe bilateral flatfoot have not been approximated.  Thus, a rating in excess of 10 percent for bilateral pes planus from November 1, 2008, to May 5, 2010, is not warranted.

In conclusion, a rating in excess of 10 percent for bilateral pes planus from December 27, 2005, to May 5, 2010, is not warranted.  The Board has considered the applicability of benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected idiopathic hyperuricemia, including its chronic residuals, and bilateral pes planus, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, to include based upon review of the 2009 and 2011 hearing testimony.  In fact, the Veteran had filed a claim for a total disability rating based on individual unemployability (TDIU) due to a service-connected disability in May 2007, following which it was requested that he complete and submit a VA Form 21-8940 in support of the claim; the Veteran never did so and the claim was denied and was not pursued thereafter.  Therefore, the question of entitlement to a TDIU has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).




ORDER

As there is no clear and unmistakable error in the June 20, 1974, rating decision assigning a noncompensable rating for idiopathic hyperuricemia, the appeal is denied.

A separate compensable rating for idiopathic hyperuricemia is denied.

A separate 10 percent rating for gouty arthritis of the left great toe is granted, subject to the provisions governing the award of monetary benefits.

A separate 10 percent rating for gouty arthritis of the right great toe is granted, subject to the provisions governing the award of monetary benefits.

A rating in excess of 40 percent for ankylosis of the left ankle with traumatic and gouty arthritis is denied.

A rating in excess of 20 percent for gouty arthritis of the right ankle is denied.

An initial compensable rating for bilateral pes planus prior to December 27, 2005, is denied.  

A rating in excess of 10 percent for bilateral pes planus from December 27, 2005, to May 5, 2010, is denied.


REMAND

Unfortunately, another remand of the issues of entitlement to service connection for renal insufficiency and a rating in excess of 10 percent for bilateral pes planus from May 6, 2010, is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With respect to the renal insufficiency, in the April 2010 remand, the Board requested that the RO afford the Veteran a VA examination to obtain medical opinions on whether the disorder is causally or etiologically related to service, or caused or aggravated by a service-connected disorder or medication taken therefor.  In rendering these opinions, the Board asked that the findings made in 2001 and 2006 be discussed and the seemingly inconsistent opinion provided in 2006 be further explained and reconciled.  

Here, the Board reiterates that an April 2001 VA hospitalization report indicates that the Veteran was primarily treated for chest pain and a possible ischemic attack.  However, at that time several secondary diagnoses were made which included gout, newly diagnosed diabetes and chronic renal insufficiency.  A note indicates that the Veteran was counseled against the use of NSAIDs and indomethacin for future gouty attacks secondary to his renal insufficiency.  The report further states that the Veteran had some baseline renal insufficiency, which was described as most likely secondary to hypertensive and diabetic disease.  Private medical records dated in 2006 reflect that the Veteran underwent an evaluation for his renal failure.  Those records indicate that the etiology of the renal failure is multifactorial.  It was explained that the Veteran had a history of diabetes, which could lead to diabetic nephropathy, and that he was hypertensive, which could lead to benign hypertensive nephrosclerosis.  The doctor indicated that he would also need to rule out multiple myeloma, a vasculitic or autoimmune component. An August 2006 VA examination report reflects a diagnosis of idiopathic hyperuricemia with mild renal insufficiency and the examiner opined that the Veteran had mild renal insufficiency which was more likely related to long-standing diabetes than to hyperuricemia; and noted that the gout was due to hyperuricemia.  

Although the Veteran was not afforded a VA examination, in a June 2010 medical opinion, a VA physician observed that an examination was not required as the information needed to answer the questions posed by the Board could be found in the claims file.  The physician then provided his answers.  Although the physician provided an adequate opinion on whether the renal insufficiency was caused by or related to service, in addressing whether the disorder was caused by a service-connected disorder, the physician only considered whether the disorder was caused by hyperuricemia during service, not at any time after service.  The physician also did not provide an opinion on whether the renal insufficiency was caused by any medications taken to control the service-connected gout.  Lastly, the physician did not discuss the findings made in 2001 and 2006 or further explain and reconcile the seemingly inconsistent opinion provided in 2006, noting that the documents containing the referenced findings and opinion were not provided.  Despite the above shortcomings, the RO did not attempt to follow-up with the physician.

Given the above, the RO should forward the Veteran's claims file, if possible to the physician who provided the June 2010 opinion, to obtain an addendum that addresses whether the renal insufficiency was caused by hyperuricemia or gout, or any medications taken to control gout, at any time during or after service, and discusses the 2001 and 2006 findings, in compliance with the April 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the evaluation of the Veteran's pes planus from May 6, 2010, the Board reiterates that although a combined higher rating for compensation purposes for the left foot and ankle disabilities is precluded by operation of the "Amputation Rule," under 38 C.F.R. § 4.68, a higher rating for bilateral pes planus may be assignable.  This is because to the extent that the service-connected right foot and ankle disabilities have not attained the maximum rating available, additional compensation may be obtained if the Veteran's service-connected bilateral pes planus has worsened, at least with respect to the right foot and ankle upon application of the appropriate bilateral factors.  

During the November 2011 Board hearing, the Veteran testified that his pes planus had worsened in the two years since the most recent May 5, 2010, VA examination.  He also testified that he receives ongoing VA treatment for his pes planus and that he had an upcoming appointment in January 2012.  The Board observes that the record contains VA treatment notes dated only through September 2010.  Given the Veteran's assertion that his pes planus has worsened since the last VA examination and as outstanding VA medical records relevant to the appeal have been identified, the RO should obtain the outstanding records and afford the Veteran a VA examination to determine the current severity of his pes planus.

Lastly, the Board notes that the Veteran receives treatment from the Mountain Home VA Medical Center (VAMC), and the record contains treatment notes dated through September 2010.  Thus, the RO should obtain any outstanding treatment notes since that time.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment for the disabilities remaining  on appeal from the Mountain Home VAMC since September 2010.  

2.  Forward the Veteran's claims file to the physician who provided the June 2010 opinion, if possible, to obtain an addendum that addresses the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's renal insufficiency was caused by his service-connected hyperuricemia or gout, or medication therefor, at any time during service or thereafter?

In rendering this opinion, the findings made in 2001 and 2006 should be discussed and the seemingly inconsistent opinion provided in 2006 should be further explained and reconciled, if possible.  Copies of all pertinent records in the Veteran's claims file, to specifically include the 2001 and 2006 documents, should be highlighted for the physician.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Schedule the Veteran for a VA examination of the feet to ascertain the severity of his bilateral pes planus.  His claims file should be available to and reviewed by the examiner in conjunction with the examination.  All tests deemed appropriate should be performed including range of motion testing.  

The examiner should (a) identify all symptoms subjectively and objectively shown; (b) indicate whether there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; (c) indicate whether there is marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliance.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


